Exhibit 10.1

CHICO’S FAS, INC.

EXECUTIVE BONUS PROGRAMS

PARTICIPATION AGREEMENT

This Participation Agreement is entered into this 12th day of April, 2012, by
and between Chico’s FAS, Inc. (the “Company”) and Pamela Knous (the
“Participant”).

WHEREAS, the Participant is a key employee of the Company selected by the
Company to participate in one or more executive bonus programs (the “Programs”);
and

WHEREAS, as a condition to receiving any bonus payable pursuant to any of the
Programs, the Participant acknowledges and agrees to be bound by the following
condition:

Repayment of Bonus. If (a) within the two-year period immediately following
payment of any Bonus under any Program the Company is required to prepare an
accounting restatement due to the material noncompliance of the Company, as a
result of misconduct, with any financial reporting requirement under the
securities laws, and (b) the Participant is subject to automatic forfeiture
under Section 304 of the Sarbanes-Oxley Act of 2002 or knowingly engaged in the
misconduct, was grossly negligent in engaging in the misconduct, knowingly
failed to prevent the misconduct or was grossly negligent in failing to prevent
the misconduct, then the Participant shall reimburse the Company for the amount
of any such Bonus paid under any Program.

IN WITNESS WHEREOF, the parties have executed this Participation Agreement on
the date first written above.

 

CHICO’S FAS, INC. By:  

LOGO [g357181ex10_1pg01anew.jpg]

Title:  

EVP HR

PARTICIPANT:

Pamela Knous

Participant’s Name – Please Print

LOGO [g357181ex10_1pg01b.jpg]

Participant’s Signature